The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 15, 2022

                               2022COA106

No. 19CA0546, Cisneros v. Elder — Government — Immunity
and Partial Waiver — Operation of a Jail or Correctional
Facility

     A division of the court of appeals considers whether a county

sheriff who denied a detainee’s release from jail after the detainee

posted bond in order to comply with a hold placed on the detainee

by U.S. Immigration and Customs Enforcement was engaged in the

operation of a jail under section 24-10-106(1)(b), C.R.S. 2021. The

division concludes that he was.
COLORADO COURT OF APPEALS                                            2022COA106


Court of Appeals No. 19CA0546
El Paso County District Court No. 18CV32870
Honorable Eric Bentley, Judge


Saul Cisneros,

Plaintiff-Appellee,

v.

Bill Elder, in his official capacity as Sheriff of El Paso County, Colorado,

Defendant-Appellant.


                         ORDER AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division IV
                         Opinion by JUDGE RICHMAN
                       Johnson and Casebolt*, JJ., concur

       Prior Opinion Announced November 19, 2020, Reversed in 21SC6

                         Announced September 15, 2022


Holland & Hart LLP, Stephen G. Masciocchi, Peter A. Kurtz, Alexandria E.
Pierce, Denver, Colorado; Mark Silverstein, Denver, Colorado, for Plaintiff-
Appellee

Diana K. May, County Attorney, Mary Ritchie, Assistant County Attorney,
Colorado Springs, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    This case has been remanded from the supreme court

 pursuant to its opinion in Cisneros v. Elder, 2022 CO 13M. The

 supreme court had granted certiorari

               to consider whether the division below erred in
               concluding that section 24-10-106(1.5)(b),
               C.R.S. (2021), of the Colorado Governmental
               Immunity Act (“CGIA”) does not waive
               sovereign immunity for intentional torts that
               result from the operation of a jail for claimants
               who are incarcerated but not convicted.

 Id. at ¶ 1.

                              I.    Background

¶2    A division of this court had concluded that the defendant,

 Sheriff Bill Elder, was immune from the claim of the plaintiff

 detainee, Saul Cisneros, for false imprisonment under the CGIA

 because the complaint alleged an intentional tort, and the CGIA

 only allows a waiver of immunity for negligence.1 Judge Richman

 dissented from the majority and concluded that the CGIA waived

 immunity for intentional, as well as negligent, torts. Cisneros v.

 Elder, 2020 COA 163M, ¶¶ 54-77. In reversing the division’s


 1Judge Diana Terry authored the majority opinion. Since issuance
 of that opinion and the supreme court’s opinion and remand, Judge
 Terry has retired from the court of appeals. Judge Casebolt was
 assigned by the Chief Judge to replace Judge Terry on this division.

                                       1
 majority opinion, the supreme court agreed with Judge Richman’s

 dissent. The supreme court reasoned that the majority had

 interpreted the CGIA too narrowly by excluding intentional torts

 from the waiver of governmental immunity, which “would lead to an

 absurd result.” Cisneros, 2022 CO 13M, ¶¶ 27-28. In his initial

 appeal, the sheriff, in addition to arguing that the CGIA waiver of

 immunity did not apply to intentional torts, had also argued that

 the CGIA waiver of immunity did not apply in this case because

 plaintiff had not demonstrated that his injury resulted from the

 operation of a jail under section 24-10-106(1)(b).

¶3    Given its interpretation of the CGIA, the division’s majority did

 not need to reach the sheriff’s second argument. The dissent,

 however, did, and it determined that the district court correctly

 concluded that plaintiff’s alleged injury resulted from the sheriff’s

 operation of a jail.

¶4    With respect to the second issue, the supreme court said that

 it would not reach it because it was not within the grant of

 certiorari as set forth above. Cisneros, 2022 CO 13M, ¶ 36.




                                    2
 Therefore, the court remanded the case to us to address the

 unresolved issue. Id. We do so now.2

                       II.   Standard of Review

¶5    An issue of governmental immunity under the CGIA presents a

 question of subject matter jurisdiction to be determined under

 C.R.C.P. 12(b)(1). Maphis v. City of Boulder, 2022 CO 10, ¶ 13.

 Because the CGIA immunity provisions derogate Colorado’s

 common law, “we construe the [C]GIA provisions that withhold

 immunity broadly [and] we construe the exceptions to these waivers

 strictly.” Tidwell v. City & Cnty. of Denver, 83 P.3d 75, 81 (Colo.

 2003) (quoting Corsentino v. Cordova, 4 P.3d 1082, 1086 (Colo.

 2000)). Where, as here, “the relevant facts underlying a trial court’s

 jurisdictional findings are undisputed and the issue presents a

 question of law, then appellate review is de novo.” Daniel v. City of

 Colorado Springs, 2014 CO 34, ¶ 10. This is because the remaining

 question involves a question of statutory interpretation. Maphis,

 ¶ 15. When interpreting a statute, we must give effect to the


 2 After remand, plaintiff filed a motion requesting a ruling on the
 issue, and the sheriff filed a response in opposition to the motion.
 Because the motion was unnecessary and our opinion resolves the
 issues raised, we need not address it further.

                                    3
 General Assembly’s intent; we do so by looking at the statute as a

 whole, to give harmonious and consistent effect to all of its parts.

 Id.

                              III.   Analysis

¶6     The CGIA provides that sovereign immunity is waived for

 injuries that result from the operation of a jail. The sheriff argues

 that the conduct alleged in this case — that he refused to release

 plaintiff (after plaintiff posted bond) to comply with a hold placed on

 plaintiff by U.S. Immigration and Customs Enforcement — does not

 come within the definition of operation of a jail. We disagree.

¶7     In pertinent part, the CGIA provides that

            (1) A public entity shall be immune from
            liability in all claims for injury which lie in tort
            or could lie in tort . . . except as provided
            otherwise in this section. Sovereign immunity
            is waived by a public entity in an action for
            injuries resulting from:

            ....

            (b) The operation of any . . . correctional
            facility . . . or jail by such public entity.

 § 24-10-106.

¶8     The statute then says that the waiver set forth in subsection

 (1)(b) “does not apply to claimants who have been convicted of a


                                     4
  crime and incarcerated in a correctional facility or jail pursuant to

  such conviction,” § 24-10-106(1.5)(a), but that it “does apply to

  claimants who are incarcerated but not yet convicted of the crime

  for which such claimants are being incarcerated,” § 24-10-

  106(1.5)(b).

¶9     The statute defines “operation” as “the act or omission of a

  public entity or public employee in the exercise and performance of

  the powers, duties, and functions vested in them by law with

  respect to the purposes of any . . . jail.” § 24-10-103(3)(a), C.R.S.

  2021.

¶ 10   As a division of our court has interpreted the CGIA, “sovereign

  immunity is waived only if the activity at issue relates to the

  facility’s purpose.” Pack v. Ark. Valley Corr. Facility, 894 P.2d 34,

  37 (Colo. App. 1995). Thus, in that case, it concluded that

  maintenance of the visitors’ parking lot at a jail did not fall within

  the “operation” of a correctional facility. Id.

¶ 11   We agree with the district court that the primary purpose of a

  jail is to confine, safely and effectively, persons charged with crimes

  and awaiting trial, or serving short sentences. Cf. id. (“The primary

  purpose of a correctional facility is to confine safely and effectively,


                                      5
  for the duration of their sentence, persons convicted of crimes.”).

  And there is no dispute that plaintiff was being held pending trial

  and had not been convicted of the crime for which he was being

  held.

¶ 12      Plaintiff alleges he suffered injury from being detained

  unlawfully for almost four months after he had posted bond and

  was entitled to be released. The sheriff disagrees, relying on

  Howard v. City & County of Denver, 837 P.2d 255, 257 (Colo. App.

  1992). There, a division of this court determined that a jail’s

  pretrial investigative services to provide information to a court

  about setting bail and executing warrants for arrest are not part of

  the “operation of a jail.” But here, plaintiff alleges that he should

  not have been “kept” in jail after posting bond, which raises a

  question of whether the sheriff properly exercised his duty by

  “safely detain[ing] every person duly committed thereto.” Id. We

  hold that a sheriff’s determination not to release an inmate after the

  inmate has properly posted bond lies at the heart of the sheriff’s




                                       6
  duties and is related to the purpose and operation of a jail.3

  Accordingly, we affirm the district court’s ruling that the sheriff in

  this case is not immune from suit under section 24-10-106(1)(b).

                             IV.   Conclusion

¶ 13   The order is affirmed, and the case is remanded to the district

  court for further proceedings consistent with this opinion.

       JUDGE JOHNSON and JUDGE CASEBOLT concur.




  3Further, Colorado law now provides that “[a] law enforcement
  officer shall not arrest or detain an individual on the basis of a civil
  immigration detainer request.” § 24-76.6-102(2), C.R.S. 2021.

                                      7